 


109 HR 4481 IH: Superfund for Hurricane Accountability and Recovery Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4481 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Hinchey (for himself, Mr. Shays, Mr. Engel, Mr. Grijalva, Mr. Holt, Ms. McKinney, Mr. Thompson of Mississippi, Mr. Evans, Mr. Sanders, Mr. Markey, Mr. Payne, Mr. Hastings of Florida, Mr. Levin, Mr. McDermott, Mr. Nadler, Mr. Towns, Mr. Farr, Mr. Rangel, Ms. Schwartz of Pennsylvania, Mr. Owens, Mrs. Maloney, Mrs. Lowey, Ms. Carson, Ms. Woolsey, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the financing for Superfund for purposes of cleanup activities with respect to Hurricanes Katrina and Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Superfund for Hurricane Accountability and Recovery Act of 2005. 
2.Findings The Congress finds that— 
(1)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 established a Federal Superfund trust fund for the purpose of hazardous substance remediation at sites across the Nation; 
(2)the release of hazardous substances threatens and impairs public health, community infrastructure, the economy, and social well being; 
(3)the Environmental Protection Agency has evaluated more than 45,900 sites and placed 1,540 Superfund sites on the National Priorities List; 
(4)more than 70,000,000 Americans live within 4 miles of a Superfund site; 
(5)the expiration of the crude oil, chemical feedstock, and corporate taxes in 1995 has contributed to a funding shortfall that prevented numerous Superfund sites from receiving new construction funding in fiscal years 2004 and 2005 and slowed the pace of existing cleanups;  
(6)delayed and slowed Superfund cleanup actions magnify public health risks and increase total remediation costs;  
(7)the reestablishment of the Superfund tax would have no effect on the liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 of responsible parties or potentially responsible parties for hazardous substance releases; 
(8)Hurricanes Katrina and Rita caused unprecedented environmental damage in the Gulf Coast States of Alabama, Louisiana, Mississippi, and Texas; 
(9)Hurricanes Katrina and Rita caused significant new releases of hazardous substances and also damaged, threatened, or otherwise impaired the integrity of 54 sites listed on the National Priorities List and other facilities producing, manufacturing, storing, or releasing hazardous substances; 
(10)released hazardous substances must be removed, remediated, and otherwise cleaned up to mitigate environmental damage and to protect public health; 
(11)the current and future removal, remediation, and cleanup efforts in Hurricane-affected areas will incur significant costs; and 
(12)the costs incurred to remove, remediate, and otherwise clean up hazardous substances, in the Hurricane-impacted areas of the Gulf Coast and nationwide, are most equitably borne by the parties responsible for the manufacture, production, use, storage, and release of such substances.  
3.Superfund taxes 
(a)Permanent extension 
(1)Excise taxesSection 4611(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of hazardous substance Superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of this subsection.. 
(2)Corporate environmental income taxSection 59A(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(e)Application of taxThe tax imposed by this section shall apply to taxable years beginning after December 31, 1986, and before January 1, 1996, and to taxable years beginning after the date of the enactment of this subsection.. 
(3)Technical amendments 
(A)Section 4611(b) of the Internal Revenue Code of 1986 is amended— 
(i)by striking or exported from in paragraph (1)(A), 
(ii)by striking or exportation in paragraph (1)(B), and 
(iii)by striking and exportation in the heading. 
(B)Section 4611(d)(3) of such Code is amended— 
(i)by striking or exporting the crude oil, as the case may be in the text and inserting the crude oil, and 
(ii)by striking or exports in the heading. 
(b)Temporary tax increase for cleanup required by reason of Hurricanes Katrina and Rita 
(1)In generalSubsection (c) of section 4611 of such Code is amended by adding at the end the following new paragraph: 
 
(3)Temporary rate increase to fund Hurricanes Katrina and Rita toxic waste cleanupDuring the period beginning on January 1, 2006, and ending on December 31, 2008, the rate of tax specified by subparagraph (A) of paragraph (2) shall be increased by the amount equal to 50 percent of such rate.. 
(2)Certain chemicals and imported substancesSection 4661 of such Code (relating to imposition of tax on certain chemicals) is amended by adding at the end the following: 
 
(c)Temporary increase to fund Hurricanes Katrina and Rita toxic waste cleanupDuring the period beginning on January 1, 2006, and ending on December 31, 2008, each amount of tax per ton with respect to a substance specified in subsection (b) shall be increased by an amount equal to 50 percent of such amount.. 
(3)Temporary increase in corporate environmental income tax to fund Hurricanes Katrina and Rita toxic waste cleanupSubsection (a) of section 59A of such Code (relating to imposition of tax) is amended by adding at the end the following flush sentence: In the case of taxable years beginning on or after January 1, 2006, and ending on or before December 31, 2008, the preceding sentence shall be applied by substituting 0.18 percent for 0.12 percent..  
(4)Separate accounting for cleanup fundsSection 9507 of such Code (relating to Hazardous Substance Superfund) is amended by adding at the end the following new subsection: 
 
(f)Establishment of Gulf Hurricanes cleanup account 
(1)Creation of accountThere is established in the Hazardous Substance Superfund a separate account to be known as the Gulf Hurricanes Cleanup Account consisting of such amounts as may be transferred or credited to the Gulf Hurricanes Cleanup Account as provided in this subsection or section 9602(b). 
(2)Transfers to accountThe Secretary shall transfer to the Gulf Hurricanes Cleanup Account from the amounts appropriated to Superfund under subsection (b) amounts equal to— 
(A)the increase in the tax imposed under section 59A by reason of the last sentence of subsection (a) thereof, 
(B)the increase in the tax imposed under section 4611(c) by reason of paragraph (3) thereof, 
(C)the increase in the tax imposed under section 4661 by reason of subsection (c) thereof, and 
(D)the increase in the tax imposed under section 4671 by reason of the increase in tax under section 4661(c). 
(3)Expenditures from accountAmounts in the Gulf Hurricanes Cleanup Account shall be available, as provided by appropriation Acts, for making expenditures in accordance with section 4 of the Superfund for Hurricane Accountability and Recovery Act of 2005. 
(4)Reversion of unexpended fundsAmounts remaining in the Gulf Hurricanes Cleanup Account shall revert to the Hazardous Substance Superfund on the date which is the later of— 
(A)December 31, 2009, or 
(B)the date as of which the Administrator of the Environmental Protection Agency makes the determination under section 4 of such Act..  
(c)Effective dates 
(1)Excise taxesThe amendments made by subsections (a) (other than paragraph (2) thereof) and (b) (other than paragraph (3) thereof shall take effect on the date of the enactment of this Act. 
(2)Income taxThe amendments made by subsections (a)(2) and (b)(3) shall apply to taxable years beginning after the date of the enactment of this Act. 
4.Expenditures from trust fundAmounts in the Gulf Hurricanes Cleanup Account established under subsection (f) of section 9507 of the Internal Revenue Code of 1986 shall be used only for making expenditures in accordance with subsection (c) of such section with respect to sites where hazardous substance releases or threatened releases have been caused or exacerbated by Hurricane Katrina or Hurricane Rita until such time as the Administrator of the Environmental Protection Agency determines by rule that no response actions are necessary to protect human health and the environment with respect to such sites. Before initiating a rulemaking under this section, the Administrator shall notify the Congress of the intention to initiate the rulemaking. 
5.Cleanup reports 
(a)RequirementNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of the Environmental Protection Agency shall transmit to Congress a report on the progress of cleanup activities with respect to Hurricanes Katrina and Rita. 
(b)Contents of reportEach report required by subsection (a) shall specify the following: 
(1)The number of full-time equivalent personnel of the Environmental Protection Agency allocated to such cleanup activities. 
(2)The persons to whom major contracts are awarded for such cleanup activities and the amount of such contracts. 
(3)The number and location of contaminated sites that have been identified. 
(4)The number of sites with the following stages of the cleanup process complete: site identification and investigation, remedial investigation/feasibility study, remedial selection, remedial design, and remedial construction. 
(5)For each identified site referred to in paragraph (3)— 
(A)the type of contaminants discovered; 
(B)the extent of contamination in soil, surface water, and groundwater; 
(C)the number of emergency removals conducted; 
(D)the number of long-term remedial actions implemented or planned; 
(E)the annual expenditure of funds for all necessary response actions; 
(F)the estimated costs of completing all necessary response actions; and 
(G)the estimated date of completion of all necessary response actions. 
 
